Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
   DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Amendment
The Applicant originally submitted claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 7, 14-15 and 18, added new Claims 21-22 and cancelled Claims 6 and 20. Accordingly, Claims 1-5, 7-19 and 21-22 are currently pending in the application.
Response to Arguments
Applicant’s remarks dated 04/08/2022 with respect to rejections of Claim 4 under 35 U.S.C. § 112(b) set forth in non-final office action dated 03/30/2022 is sufficient in defining relative terms "consisting essentially", and now part of the record. Therefore, the rejection has been withdrawn.
	Applicant’s arguments/remarks filled 04/08/2022, with respect to rejection of Claim 18 under 35 U.S.C. § 102(a)(1) and Claims 1 and 15 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
	However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1, 15 and 18. 
Claim Objections
The Claim 17 objection set forth in the non-final office action 03/30/2022 has been withdrawn, the Examiner is not treating “shape memory” as an element of the Claim, but rather “shape memory” is being considered as a feature of the “shape memory material”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18-19, 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jin et al (KR20180057440A). 
	Regarding Claim 18, Jin (In Fig 1) discloses a heat absorber element (100, ¶ 26, II. 1-4), comprising: an outer shell (130) comprising a first shape-memory material (Polyethyleneimine, ¶ 53, II. 1-8); and inner material (110) housed within the outer shell (130), (Fig 1), the inner material comprising first phase-change material (Paraffin, ¶ 29, II. 1-11) different from the first shape-memory material (Polyethyleneimine, ¶ 53, II. 1-8), the melting point (115°-154° F) of the first phase-change material (Paraffin) being lower than the melting point (163°- 167° F) of the first shape-memory material (polyethyleneimine),
	wherein the inner material comprises a second phase-change (120) material (Polyurethane, ¶ 30, II. 1-5) different from the first phase-change material (Paraffin, ¶ 29, II. 1-11) and different from the first shape-memory material (Polyethyleneimine, ¶ 53, II. 1-8), the second phase-change material (Polyurethane, ¶ 30, II. 1-5) having a melting (208°- 216° F) point higher than the first phase-change material (Paraffin, 115°-154° F) and the first shape- memory material (polyethyleneimine, 163°- 167° F), the second phase-change (120) material (Polyurethane, ¶ 30, II. 1-5) establishing a second shape-memory material (Polyurethane, ¶ 30, II. 1-5), (Fig 1).
	Regarding Claim 19, Jin discloses the limitation of Claim 18, however Jin (In Fig 1) further discloses wherein the outer shell (130) has a spheroid remembered shape (¶ 26, II. 5-8), (Fig 1).
Regarding Claim 21, Jin discloses the limitation of Claim 18, however Jin (In Fig 1) further discloses wherein the first shape-memory (Polyethyleneimine, ¶ 53, II. 1-8) material comprises a carbon crosslinked polymer (Polyethyleneimine, ¶ 53, II. 1-8).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U,S,C, 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Ryu et al. (US 2021/0083342). 
Regarding Claim 15, Ryu (In Figs 1-7) discloses a method, comprising: 
providing a device (battery module, ¶ 42, II. 1-4) comprising a housing (20); and 
providing plural heat absorbers (30) within the housing, the heat absorbers (30) juxtaposed with one or more other components (10) of the device (battery module, ¶ 42, II. 1-4) to absorb heat from the one or more other components (10), (¶ 45, 1-9), (Fig 2), each heat absorber (30) comprising an outer shell (32) and inner material (31), (Fig 7), the outer shell (32) comprising a shape-memory material (Polycaprolactone, ¶ 73, II. 1-7), the shape-memory material (Polycaprolactone, ¶ 73, II. 1-7) comprising a first phase-change material (Polycaprolactone, ¶ 73, II. 1-7), the inner material (31) comprising a second phase-change material (Paraffinic, ¶ 68, II. 1-4) different from the first phase-change material (Polycaprolactone, ¶ 73, II. 1-7) of the shape-memory material (Polycaprolactone, ¶ 73, II. 1-7).
Regarding Claim 16, Ryu discloses the limitation of Claim 15, however, Ryu (In Figs 1-7) further discloses wherein the shape-memory material (polycaprolactone, ¶ 73, II. 1-7) comprises a shape-memory polymer (polycaprolactone, ¶ 73, II. 1-7).
Regarding Claim 22, Ryu discloses the limitations of Claim 15, however Ryu (In Figs 1-7) further disclose wherein the shape-memory material (Polycaprolactone, ¶ 73, II. 1-7) is a first shape-memory material (Polycaprolactone, ¶ 73, II. 1-7), and wherein the inner material (31), (Fig 7) comprises a third phase-change material (Hydrocarbons, ¶ 68, II. 1-4) different from the first phase-change material (Polycaprolactone, ¶ 73, II. 1-7) and different from the second phase-change material (Paraffinic, ¶ 68, II. 1-4), the third phase-change material (Hydrocarbons, ¶ 68, II. 1-4) having a melting point (221°-374° F) higher than the first phase-change (Polycaprolactone, ¶ 73, II. 1-7), (140 ° F) material and the second phase-change material (Paraffinic, ¶ 68, II. 1-4), (163°- 167° F), the third phase-change material (Hydrocarbons, ¶ 68, II. 1-4) establishing a second shape-memory material (Hydrocarbons, ¶ 68, II. 1-4) different from the first shape-memory material (Polycaprolactone, ¶ 73, II. 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7, 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Cinar et al (US 2020/0373221) in view of Jin.
Regarding Claim 1, Cinar (In Figs 1-8) discloses A device (10), comprising: 
a housing (500), (Fig 2); 
at least one processor (210, ¶ 24, II. 2-5) within the housing (500), (Fig 2); 
storage (220, ¶ 24, II. 2-5) accessible to the at least one processor (210, ¶ 28, II. 3-5) and within the housing (500); and
 plural spherical heat absorbers (320, ¶ 33, II. 1-5), (Fig 5) within the housing (500), (Fig 2), each spherical heat absorber (320) comprising an outer shell (322) and inner material (320), the inner material (320) comprising first phase-change material (¶ 33, II. 1-5).
However Cinar does not disclose wherein the outer shell comprising a first shape- memory material, the inner material comprising first phase-change material different from the first shape-memory material, wherein the first shape-memory material comprises a second phase-change material different from the first phase change material. 
Instead Jin (In Fig 1) teaches wherein the outer shell (130/120) comprising a first shape-memory material (Polyethyleneimine/Polyurethane, ¶ 53, II. 1-8, ¶ 30, II. 1-5), the inner material (110) comprising first phase-change material (Paraffin, ¶ 29, II. 1-11) different from the first shape-memory (130/120) material (Polyethyleneimine/ Polyurethane, ¶ 53, II. 1-8, ¶ 30, II. 1-5), wherein the first shape-memory material (Polyethyleneimine/ Polyurethane, ¶ 53, II. 1-8, ¶ 30, II. 1-5) comprises a second phase-change (120) material (Polyurethane, ¶ 30, II. 1-5) different from the first phase change (110) material (Paraffin, ¶ 29, II. 1-11). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the outer shell with a first shape-memory material, the inner material with first phase-change material different from the first shape-memory material and with the first shape-memory material comprising a second phase change material different from the first phase change material to benefit excellent strong resistance to heat, acid, and alkali with standing certain pressure without breakage, excellent heat storage and cooling effect with excellent durability (Jin, ¶ 37, II. 1-7).  
Regarding Claim 2, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the first shape-memory material comprises a carbon crosslinked polymer.
Instead Jin teaches wherein the first shape-memory (130/120) material (Polyethyleneimine/Polyurethane, ¶ 53, II. 1-8, ¶ 30, II. 1-5) comprises a carbon crosslinked polymer (Polyethyleneimine/Polyurethane).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the first shape-memory material comprising a carbon cross linked polymer to benefit from the saturated hydrocarbon with carbon atoms because the phase transition temperature is useful as the use temperature of the heat storage material with large latent heat (Nobuhiro, WO2017135025A1, ¶ 146, II. 1-6).   
Regarding Claim 7, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the second phase-change material has a higher melting point than the first phase-change material.
Instead Jin (In Fig 1) further teaches wherein the second phase-change (120) material (Polyurethane, ¶ 30, II. 1-5) has a higher melting point (208°- 216° F) than the first phase-change material (110, Paraffin, ¶ 29, II. 1-11), (163°- 167° F). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the second phase change material having a higher melting point than the first phase change material to benefit from excellent heat storage and cooling effect with excellent durability (Jin, ¶ 37, II. 1-7).  
Regarding Claim 11, Cinar in view of Jin discloses the limitations of Claim 7, however, Cinar as modified does not disclose wherein the first phase-change material comprises paraffin wax.
Instead Jin (In Fig 1) further teaches wherein the first phase-change material (110) comprises paraffin wax (Paraffin, ¶ 29, II. 1-11).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the first phase-change material comprising paraffin was to benefit from excellent heat storage and cooling effect with excellent durability (Jin, ¶ 37, II. 1-7).  
Regarding Claim 14, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar (In Figs 1-8 ) further discloses wherein at least some of the spherical heat absorbers (320, ¶ 33, II. 1-5), (Fig 5) are arranged within the device (10) to absorb heat from the at least one processor (210, ¶ 24, II. 2-5).
Claims 3-5 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Ryu et al. (US 2021/0083342). 
Regarding Claim 3, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer comprises polycaprolactone.
Instead Ryu (In Fig 7) teaches wherein the carbon crosslinked polymer comprises polycaprolactone (Polycaprolactone, ¶ 73, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Ryu with the carbon crosslinked polymer comprising polycaprolactone to benefit from improving the cooling efficiency and preventing loss in terms of energy density by applying PCM capsule capable of improving the cooling efficiency without using a cooling member like a cooling fin that increases the volume (Ryu, ¶ 28, II.1-6).  
Regarding Claim 4, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer consists essentially of polycaprolactone.
Instead Ryu (In Fig 7) teaches wherein the carbon crosslinked polymer consists essentially of polycaprolactone (Polycaprolactone, ¶ 73, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Ryu with the carbon crosslinked polymer essentially consisting of polycaprolactone to benefit from improving the cooling efficiency and preventing loss in terms of energy density by applying PCM capsule capable of improving the cooling efficiency without using a cooling member like a cooling fin that increases the volume (Ryu, ¶ 28, II.1-6).  
Regarding Claim 5, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer consists of polycaprolactone. 
Instead Ryu (In Fig 7) teaches wherein the carbon crosslinked polymer consists of polycaprolactone (Polycaprolactone, ¶ 73, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Ryu with the carbon crosslinked polymer consist of polycaprolactone to benefit from improving the cooling efficiency and preventing loss in terms of energy density by applying PCM capsule capable of improving the cooling efficiency without using a cooling member like a cooling fin that increases the volume (Ryu, ¶ 28, II.1-6). 
Regarding Claim 8, Cinar in view of Jin discloses the limitations of Claim 7, however Cinar as modified does not disclose wherein the inner material comprises a third phase-change material different from the first and second phase-change materials, the third phase- change material having a melting point higher than the first phase-change material and the second phase-change material.
Instead Ryu (In Figs 1-7) teaches wherein the inner material (31), (Fig 7) comprises a third phase-change material (Hydrocarbons, ¶ 68, II. 1-4) different from the first (Polycaprolactone, ¶ 73, II. 1-7) and second phase-change materials (Paraffinic, ¶ 68, II. 1-4), the third phase- change material (Hydrocarbons, ¶ 68, II. 1-4) having a melting point (221°-374° F) higher than the first phase-change material (Polycaprolactone, ¶ 73, II. 1-7), (140 ° F) and the second phase-change material (Paraffinic, ¶ 68, II. 1-4), (163°- 167° F).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Ryu with the inner material comprising a third phase-change material different from the first and the second phase change material and third phase-change material having a higher melting point than the first and the second phase-change material to benefit from improving the cooling efficiency and preventing loss in terms of energy density by applying PCM capsule capable of improving the cooling efficiency without using a cooling member like a cooling fin that increases the volume (Ryu, ¶ 28, II.1-6). 
Regarding Claim 9, Cinar in view of Jin and further in view of Ryu discloses the limitations of Claim 8, however Cinar as modified does not disclose wherein the third phase-change material establishes a second shape-memory material different from the first shape-memory material.
Instead Ryu (In Figs 1-7) further teaches wherein the third phase-change material (Hydrocarbons, ¶ 68, II. 1-4) establishes a second shape-memory material (Hydrocarbons, ¶ 68, II. 1-4) different from the first shape-memory material (Polycaprolactone, ¶ 73, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Ryu with the third shape-memory material establishing a second shape0memory material different from the first shape-memory material to benefit from improving the cooling efficiency and preventing loss in terms of energy density by applying PCM capsule capable of improving the cooling efficiency without using a cooling member like a cooling fin that increases the volume (Ryu, ¶ 28, II.1-6). 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin further in view of Ryu and further in view of Yang (CN111253913). 
For the purpose of citation, Examiner used machine translation of CN111253913, said translation has been provided herewith to the Applicant. 
Regarding Claim 10, Cinar in view of Jin and further in view of Ryu discloses the limitations of Claim 9, however Cinar as modified does not disclose wherein the third phase-change material establishes a shape-memory foam or sponge, the shape-memory foam or sponge storing at least some of the first phase-change material within.
Instead Yang (In Figs 1-2) teaches wherein the third phase-change material (5, ¶ 38, II. 1-4), (Fig 2) establishes a shape-memory foam (¶ 15, II. 1-3, ¶ 16, II. 1-3) or sponge, the shape-memory foam (5) or sponge storing at least some of the first phase-change material (4, ¶ 38, II. 1-4, ¶ 4, II. 1-13) within (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin further with Ryu and further with Yang with the third phase-change material establishing a shape-memory foam and the shape-memory foam storing the first phase change material to benefit from ensuring uniform distribution of steel fibers along the direction of heat flow and improving the heat transfer coefficient of phase change heat storage materials along the direction of heat flow (Yang, ¶ 6, II.19-22). 
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Woo et al (KR20130128163A).
For the purpose of citation, Examiner used machine translation of KR20130128163A, said translation has been provided herewith to the applicant. 
Regarding Claim 12, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the device comprises at least one battery within the housing, and wherein at least some of the spherical heat absorbers are arranged 1201-370 28RPS920200039-US-NP within the device to absorb heat from the battery.
Instead Woo (In Figs 1-3) teaches wherein the device (20) comprises at least one battery (battery systems, ¶ 10, II. 1-4)  within the housing (battery housing, ¶ 11, II. 1-3), and wherein at least some of the spherical heat absorbers (hybrid phase change particles, ¶ 31, II. 1-2) are arranged 1201-370 28RPS920200039-US-NPwithin the device (20) to absorb heat from the battery (¶ 10, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Woo with the device comprising a battery within the housing and spherical heat absorbers being arranged within the device to absorb heat from the battery to benefit from effectively actively control heat conduction according to the surrounding environment while reduced device weight  (Woo, ¶ 10, II. 1-10).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Hartmann et al (US 8,587,945) Fig 3A in view of Fig 6C.
Regarding Claim 13, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the device comprises at least one wireless transceiver within the housing, and wherein at least some of the spherical heat absorbers are arranged within the device to absorb heat from the wireless transceiver.
Instead Hartmann (In Fig 3A) teaches wherein the device (cell phone, Col 10, II. 32-33) comprises at least one wireless transceiver (304) within the housing (housing of the cell phone, Col 10, II. 32-33).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Hartmann Fig 3A with device having a wireless transmitter in the housing to benefit from   transferring, receiving and communicating information at any desired location (Hartmann Col 10, II. 32-39).
However Hartmann Fig 3A does not disclose wherein at least some of the spherical heat absorbers are arranged within the device to absorb heat from the wireless transceiver.
Instead Hartmann (In Fig 6C) teaches wherein at least some of the spherical heat absorbers (645), are arranged within the device to absorb heat from the wireless transceiver (Col 13, II. 8-23).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin further with Hartmann Fig 3A and further with Hartmann Fig 6C with spherical heat absorbers arranged within the device absorbing heat from wireless transceiver to benefit from effectively utilizing heat storage and removal using PCMs in the electronic industry efficiently dissipating heat from sensitive electronic assembly and maintaining high latent heat with thermal conductivity while conforming to confines of an enclosed electronic device or other processor confined within a sealed or other casing (Hartmann Col 1, II. 66-67 to Col 2, II. 1-16).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable Ryu in view of Douglas et al (WO2020041320A1).
Regarding Claim 17, Ryu discloses the limitations of Claim 16, however Ryu does not disclose wherein the method comprising: configuring the shape-memory polymer for shape-memory using four-dimensional (4D) printing.
Instead Douglas (In Fig 2) teaches wherein the method comprising: configuring the shape-memory polymer (polydimethylsiloxane, ¶ 38, II. 1-6) for shape-memory using four- dimensional (4D) printing (¶ 38, II. 1-6), (¶ 39-¶ 44).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ryu with Douglas with the method configuring the shape-memory polymer using four – dimensional (4D) printing to benefit from applying thermally conductive material of different thickness along a bottom  layer of a multilayer film structure such that the thicker and thinner thermally-conductive material portions will be deposited over and compressively contact the top surface of shorter and taller PCB components (Douglas, ¶ 50, II. 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835